Name: Commission Regulation (EU) NoÃ 246/2010 of 23Ã March 2010 amending Regulation (EEC) NoÃ 989/89 as regards the classification of padded waistcoats in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 24.3.2010 EN Official Journal of the European Union L 77/51 COMMISSION REGULATION (EU) No 246/2010 of 23 March 2010 amending Regulation (EEC) No 989/89 as regards the classification of padded waistcoats in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1) (a) thereof, Whereas: (1) Commission Regulation (EEC) No 989/89 (2) lays down classification criteria applicable to anoraks (including ski-jackets), wind-cheaters and similar articles of CN codes 6101, 6102, 6201 and 6202. (2) Garments of the above-mentioned headings are generally worn over other clothing and ensure a protection against the weather (Harmonized System Explanatory Notes to headings 6101, 6102, 6201 and 6202, first paragraph) and, consequently, anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles falling within those headings must have long sleeves. Nevertheless, padded waistcoats, despite the fact that they have no sleeves at all, should be covered by those headings because they are worn over all other clothing for protection against the weather, and because of their padding (See also Harmonized System Explanatory Notes to headings 6101, 6102, 6201 and 6202, second paragraph). (3) In order to ensure uniform interpretation of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, with regard to the tariff classification of padded waistcoats, it is therefore necessary to specify that padded waistcoats are to be classified in headings 6101, 6102, 6201 or 6202 although they have no sleeves. (4) Regulation (EEC) No 989/89 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EEC) No 989/89 the following paragraph is added: By derogation from the first paragraph those headings shall include padded waistcoats, despite the fact that they have no sleeves. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2010. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 106, 18.4.1989, p. 25.